Citation Nr: 0026493	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  97-26 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral knee disability.  

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for pes 
planus.  

Entitlement to service connection for osteoarthritis of the 
spine.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from August 1960 to 
February 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  In July 2000, a videoconference hearing was held 
between the veteran at the RO and the undersigned in 
Washington, D.C.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  In a decision dated in August 1961, the Board denied 
service connection for osteochondritis dissecans of both 
knees.  In April 1977, the Board upheld its previous denial 
of service connection for osteochondritis dissecans of both 
knees.  

2.  The evidence received since the April 1977 Board decision 
includes evidence that is not wholly cumulative and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
bilateral knee disability.  

3.  The veteran's claim for service connection for bilateral 
knee disability is plausible.  His preexisting bilateral knee 
disability underwent pathological advancement during service 
beyond the natural progress of the disease.  

4.  A rating decision dated in May 1961 denied service 
connection for pes planus.  Although the veteran was notified 
of this determination later in May, he did not initiate an 
appeal.  

5.  In a rating decision dated in November 1995, the RO 
denied the veteran's application to reopen his claim for 
service connection for pes planus.  Although he was informed 
of this determination later the same month, he did not 
initiate a timely appeal.  

6.  The evidence received since the November 1995 rating 
decision includes evidence that is not wholly cumulative but 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for pes planus.  

7.  No competent evidence has been submitted relating any 
current low back pathology to service or to any pathologic 
process originating in service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for bilateral knee 
disability, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1999).  

2.  A preexisting bilateral knee disability was aggravated by 
peacetime service.  38 U.S.C.A. §§ 1131, 1153, 5107 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.306 (1999).  

3.  New and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for pes 
planus, and the claim is not reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1999).  

4.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for osteoarthritis of the spine.  
38 U.S.C.A. §§ 1131, 5107(a) (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  New and material evidence to reopen previously denied 
service connection claims

The Board initially denied the veteran's claim of entitlement 
to service connection for osteochondritis dissecans of the 
knees in a decision dated in August 1961.  In April 1977, the 
Board upheld its prior determination.  When the Board denies 
a claim, the disallowance becomes final unless the chairman 
determines that reconsideration is warranted or another 
exception to finality applies.  38 U.S.C.A. §§ 7103, 7104 
(West 1991 & Supp. 2000).  The Board's April 1977 decision, 
which denied service connection for osteochondritis dissecans 
of both knees, is final.  

The RO initially denied service connection for pes planus in 
a rating decision dated in May 1961.  Although the veteran 
was notified later the same month that service connection for 
flat fleet had been denied, he did not submit an appeal.  In 
a rating decision dated in November 1995, the RO denied his 
application to reopen his claim for service connection for 
pes planus.  Although the veteran was informed of this 
determination later the same month, he did not initiate a 
timely appeal.  The rating decision therefore became final.  
38 U.S.C.A. § 7105 (West 1991)); 38 C.F.R. § 3.104(a), 
3.160(d), 20.302, 20.1103 (1999).  

However, a claim will be reopened if new and material 
evidence has been submitted since the last final disallowance 
of the claim on any basis.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); 
Smith v. West, 12 Vet. App. 312, 314 (1999).  

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a).  Under that regulation, new and material evidence 
means:  

evidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

If additional evidence received in support of an application 
to reopen a previously and finally denied claim meets the 
foregoing definition of new and material evidence, the claim 
must be reopened.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
But see Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("Justus 
does not require the Secretary to consider the patently 
incredible to be credible").  

1.  Bilateral Knee Disability

The evidence before the Board in April 1977 showed that the 
veteran served as a deck hand aboard the USS PICKAWAY (APA 
222) for about two months.  A service medical record entry 
indicates that he reported on board the PICKAWAY on November 
10, 1960.  The PICKAWAY was an attack transport ship; that 
class of ship was subsequently designated as LPA - amphibious 
transport ship.  See V NAVAL HISTORY DIVISION, NAVY 
DEPARTMENT, DICTIONARY OF AMERICAN NAVAL FIGHTING SHIPS xix, 
xxii (1979 Reprint).  

The service medical records showed that when the veteran was 
examined for service entrance in April 1960, surgical scars 
of both knees were noted.  The examining physician indicated 
that an orthopedic consultant felt that a bilateral 
meniscectomy had left no significant residuals.  It was also 
noted that the veteran had undergone knee surgery in 1958 and 
1959, having injured both knees playing football.  The 
veteran denied manifestations of a knee disorder and 
reportedly had experienced good results from knee surgery.  
The postoperative scars of both knees were again noted on an 
entrance examination in July 1960.  It was reported that he 
had undergone bilateral knee cartilage surgery in 1957 and 
that he had minimal residuals not considered disqualifying.  

A report from the PICKAWAY'S medical officer, dated November 
30, 1960, requesting an orthopedic consultation reveals that 
the veteran had undergone preservice knee surgery after a 
tractor accident.  In addition, he had undergone removal of 
the medial semilunar cartilage of the right knee after a 
football injury.  He reportedly experienced no particular 
postoperative difficulties but now complained of "aching 
cramps" of both knees, greater on the right than on the 
left.  It was reported that he did not have any quadriceps 
weakness and that collateral and cruciate ligaments were 
stable.  There was no limitation of motion of the knees.  

On orthopedic consultation in December 1960, it was felt that 
the veteran's history, physical examination, and X-ray 
studies confirmed the diagnosis of osteochondritis dissecans 
of both knees.  This condition was considered to have existed 
prior to enlistment and not to have been aggravated by 
military service.  It was felt that the veteran should be 
hospitalized for a physical survey after January 1, 1961, and 
that in the meantime he should perform light duty and rest 
his knees.  The veteran was transferred to the Naval hospital 
in San Diego, California, on January 12, 1961, and appeared 
before a Board of Medical Survey on January 24, 1961, when a 
diagnosis of osteochondritis dissecans of both knees (medial 
femoral condyles) was made.  He was considered unfit for 
duty, and discharge from military service was recommended.  

Private hospital reports received in November 1975 reveal 
that the veteran had been seen initially in 1958 for a 
complaint of left knee pain following trauma.  In June 1958, 
an arthrotomy of the left knee was performed and a foreign 
body was removed.  The veteran did well postoperatively but 
was admitted in December 1958 with similar symptoms in the 
right knee.  An arthrotomy of the right knee was then 
performed.  It was reported that the veteran was next seen in 
1960, when he complained of occasional swelling of the left 
knee with extreme activity.  It was felt that he was in 
excellent condition, and he was discharged from the clinic.  
The hospital records indicate that "follow-up examination in 
1961 - the same impression is evident."  Reportedly, the 
veteran began having recurrent symptoms in the left knee 
several months later, at which time "there was not much in 
the way of clinical symptoms."  

In June 1964, the veteran complained of the onset of 
progressive pain in the right knee and was admitted for a 
right knee arthrotomy.  The admitting diagnostic impression 
was recurrent osteochondritis dissecans of both knees, right 
knee symptomatic.  X-ray studies disclosed early degenerative 
arthritis of both knee joints with loose bodies visualized in 
the left knee.  The veteran underwent a right knee arthrotomy 
with medial meniscectomy and excision of osteochondritis 
dissecans, medial femoral condyle.  The final diagnosis was 
osteochondritis dissecans of the right knee.  

Private clinical records received in May 1976 indicate that 
the veteran underwent surgery in 1958 for osteochondritis 
dissecans.  In November 1965 and October 1969, he underwent 
additional right knee surgery.  

The Board in April 1977 concluded that any knee complaints 
that the veteran experienced while on active duty were only 
temporary exacerbations of the preexisting condition and were 
not indicative of an increase in the basic level of 
disability.  See 38 C.F.R. § 3.306(a) (1999) (unchanged from 
1977).  

Evidence received since the April 1977 Board decision 
includes numerous reports of VA and private examination and 
treatment, numerous statements in support of his claim from 
the veteran, sworn testimony before a hearing officer at the 
RO and before the undersigned, and duplicates of service 
medical records and of the veteran's DD Form 214.  

The additional evidence includes the reports of William L. 
Shoemaker, D.O., dated in February 1998, and Charles D. Lee, 
M.D., dated in April 1998 (Central Diagnostic Imaging Medical 
Group, Inc.  Dr. Shoemaker is an orthopedic surgeon, while 
Dr. Lee is a radiologist.  Dr. Lee noted a knee series of 
April 1995 and concluded that the veteran had moderate to 
moderately severe osteoarthritis of both knees and that this 
was in the veteran's case a longstanding, chronic process.  
Dr. Lee indicated that he had reviewed the X-ray report of 
May 11, 1961, and opined that it was reasonable to conclude 
that the terminology used in that report could very well have 
been a description of early osteoarthritis.  Dr. Shoemaker 
was of the opinion that there was a significant aggravation 
of the veteran's preexisting knee condition during the course 
of his duties as a deck hand while on active duty.  

This evidence is clearly new.  The Board is of the opinion 
that these medical opinions bear directly and substantially 
on the specific matter under consideration and, in connection 
with evidence previously assembled, are so significant that 
they must be considered in order to fairly decide the merits 
of the claim.  38 C.F.R. § 3.156(a).  It follows that this 
claim must be reopened.  

The Board is further of the opinion that the veteran's claim 
for service connection for bilateral knee disabilities are 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
See Elkins v. West, 12 Vet. App. 209, 214 (1999).  The 
veteran has a current diagnosis of osteoarthritis of both 
knees, and he has submitted a medical statement that 
attributes his current bilateral knee disabilities to 
aggravation as a result of his service as a deck hand aboard 
ship.  The record shows that the veteran served as a deck 
hand aboard the PICKAWAY.  See Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 
524 U.S. 940 (1998).  Moreover, the standard of proof 
affirmed in Epps emphasizes that a well-grounded claim need 
only be "plausible" or "capable of substantiation," and 
that '[s]uch a claim need not be conclusive but only 
possible.'"  Hensley v. West, 212 F.3d 1255, 1262 (Fed. Cir. 
2000).  The threshold requirement for a well-grounded claim 
is "uniquely low," and the emphasis in the "vast majority 
of cases" will be on the merits of the claim.  Id. at 1262.  

Turning to the merits of the claim, the Board notes that a VA 
examiner in May 1998 did a thorough review of the record, 
including the reports of Drs. Shoemaker and Lee.  The 
elicited history, which is more consistent with the evidence 
of record, was that the veteran spent at least two weeks, but 
no more than six weeks, as a deck hand going up and down the 
ladders aboard his ship while it was in dry dock.  The 
examiner noted that the veteran's bilateral knee disability 
preexisted service and that he continued to go up and down 
ladders while working first in avionics, then as a truck 
driver during 30 years of post service employment.  The 
examiner also stated that osteochondritis dissecans "is 
essentially early osteoarthritis" that he now become 
"significantly destructive osteoarthritis."  He said that 
this process actually began with an initial knee injury at 
the age of 10 and "was significantly and irreversibly 
launched" by his knee injuries on the tractor and on the 
football field in the late 1950's.  He said that the 
osteoarthritic process could have been lengthened or slowed 
down by careful sedentary work and by "babying" the knees.  
The destructive process probably was exacerbated by work that 
involved significant use of the legs in climbing up and down.  
The examiner was of the opinion, however, that the period of 
time spent aboard ship had no significant impact on the 
progression of the disease in this case.  The period of time 
of exposure to steel decks and ladders in a dock-bound ship 
was very short.  The examiner noted, moreover, that the 
history reported by Dr. Shoemaker - that the veteran had 
worked as a deck hand for six months was inaccurate.  The 
examiner agreed with Dr. Shoemaker that the veteran had very 
significant bilateral osteoarthritis of the knees and that 
his occupational history would contribute to the progression 
of his osteoarthritis.  Where disagreed with Dr. Shoemaker 
was that a brief period as a deck hand aboard ship aggravated 
the preexisting knee disorder.  The examiner concluded that 
the veteran's service as a deck hand played no significant 
role in the progression of his bilateral knee disorder.  In a 
supplemental opinion dated in June 1998, the examiner 
essentially stated that it was not at least as likely as not 
that the veteran's period of active duty and brief service 
aboard ship contributed to an acceleration of his preexisting 
knee disabilities.  The examiner stated that the veteran 
entered service with essentially the same knee problems with 
which he left service.  

The record supports the assertion of the VA examiner that the 
veteran's service as a deck hand was much closer to six weeks 
than six months.  To that degree, the etiologic opinion of 
Dr. Shoemaker was predicated on an inaccurate factual 
premise.  However, the Board is still left with the troubling 
May 1961 X-ray report.  Dr. Lee was of the opinion that that 
report represented an indication of early osteoarthritis.  
Dr. Shoemaker, who reviewed the service medical records, said 
these reports showed that the veteran's preexisting knee 
symptoms had markedly worsened in service, with radiographs 
and clinical examination demonstrating deterioration of the 
weight-bearing surfaces of the femur.  Dr. Shoemaker stated 
that the diagnosis of status post right and left knee 
meniscectomies on pre-enlistment physical examination was 
erroneous, as he clearly had osteochondritis dissecans.  Dr. 
Shoemaker noted that that condition is characteristically 
prevalent during the second decade of life, as there is a 
temporary cessation of blood supply to the developing bony 
cartilage.  At the time of his enlistment, the veteran was, 
in Dr. Shoemaker's opinion, "most prone to subsequent damage 
to the articular surface of each knee.  His duties as a 
Deckhand adversely affected his knees at the time he was most 
prone to further injury."  Dr. Shoemaker was therefore of 
the opinion that there was an acceleration of the veteran's 
preexisting bilateral knee condition beyond its normal 
progress during active duty.  It was at least as likely as 
not that there was a significant aggravation of his right and 
left knee conditions due to service.  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  

Although the record, consonant with the opinion of the VA 
examiner, shows significant advancement of the preexisting 
bilateral knee disability in the 30 years following service, 
it is also the case, consonant with Dr. Shoemaker's opinion 
and the analysis of Dr. Lee, that the veteran had significant 
deterioration of the bilateral knees during his brief period 
of active duty.  This is not in any way to denigrate the 
opinion of the VA examiner, whose review was thorough and 
well reasoned.  However, it appears that the evidence 
supporting the claim for service connection and the evidence 
supporting denial of the claim are in approximate balance.  
In these circumstances, the veteran is entitled to the 
benefit of the doubt.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  It follows that the 
claim for service connection for bilateral knee disability 
must be granted on the basis of aggravation.  

To the extent that the veteran has raised the issue of clear 
and unmistakable error in prior RO decisions denying his 
claims for service connection for bilateral knee 
disabilities, as he seems to have done in his VA Form 9 dated 
January 18, 2000, the issue is moot with respect to those 
prior final rating decisions.  The rating decision of May 10, 
1961, which first denied service connection for bilateral 
knee disabilities, was subsumed in the Board decision of 
August 1961.  The rating decision of June 9, 1976, which 
confirmed the prior denial of service connection, was 
subsumed in the Board's decision of April 1977.  The Court of 
Appeals for Veterans Claims has held that where the decision 
of an originating agency is affirmed by the Board, and thus 
subsumed by the Board's decision, a claim of clear and 
unmistakable error under 38 C.F.R. § 3.105(a) does not exist 
as a matter of law with regard to the decision of the 
originating agency.  Duran v. Brown, 7 Vet. App. 216, 224 
(1994).  See Donovan v. Gober, 10 Vet. App. 404, 408 (1997), 
aff'd sub nom., Donovan v. West, 158 F.3d 1377 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 1255 (1999) (holding that a 
1988 Board decision had subsumed an unappealed 1947 rating 
decision when it made a de novo review of the record and 
essentially reviewed the 1947 RO decision).  See also 
Smith v. Brown, 35 F.3d 1516 (1994) (final decisions of the 
Board are not subject to collateral review for clear and 
unmistakable error under the provisions of 38 C.F.R. 
§ 3.105(a)).  

Furthermore, the rating decision of November 14, 1995, 
denying the veteran's application to reopen his claim for 
service connection for bilateral knee disabilities is not 
subject to a claim of clear and unmistakable error because he 
perfected a timely appeal from that determination, thus 
rendering the decision not final.  By its express terms, the 
provisions of 38 C.F.R. § 3.105(a) apply only to previous 
determinations of the originating agency that have become 
final and binding.  

2.  Pes Planus

The evidence before the rating board in November 1995 
included the service medical records, the veteran's DD Form 
214, numerous VA and private reports of examination and 
treatment, and numerous statements by the veteran in support 
of his claim.  

The service medical records show that when the veteran was 
examined for enlistment in April 1960, marked pes planus was 
clinically noted.  Marked pes planus was again clinically 
noted when the veteran was examined for service entrance the 
following July.  The service medical records thereafter are 
negative for complaints or findings of pes planus.  

Evidence received since the November 1995 rating decision 
include additional reports of VA and private examination and 
treatment, as well as additional statements and testimony at 
a hearing in July 2000.  (The veteran addressed only the 
issue of service connection for bilateral knee disability at 
his hearing at the RO in October 1997.)  

The veteran testified that his feet hurt in service and that 
at discharge, pes planus was noted.  He stated that he did 
not know what that was initially.  His representative argued 
that his pes planus was really dealt with in service as one - 
apparently in conjunction with his bilateral knee 
disabilities.  

Normally, a lay witness such as the veteran is not competent 
under the law to offer a medical opinion attributing a 
disability to service, as this requires medical expertise.  
See, e.g., Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  However, where 
the determinative issue does not require medical expertise, 
lay testimony may suffice.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); see Harvey v. Brown, 6 Vet. App. 390, 393 (1994) 
(just as a claimant as a layperson may testify to the 
physical manifestations of a disease or injury, a layperson's 
testimony about an event that resulted in a physically 
observable injury can render a claim well grounded); see also 
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony 
is competent only when it regards features or symptoms of 
injury or illness).  

In this case, the veteran has testified regarding the pain 
associated with his flat feet, but he has offered no evidence 
to demonstrate that his pes planus was aggravated in service.  
He has merely described a symptom often associated with flat 
feet.  In this respect, he has offered nothing that was not 
before the rating board when it denied his application to 
reopen his previously and finally denied claim in November 
1995, even if the testimony is presumed to be true for 
purposes of deciding whether new and material evidence has 
been submitted.  

Falzone v. Brown, 8 Vet. App. 398 (1995), is distinguishable.  
The record in Falzone disclosed that the claimant's pes 
planus condition changed from being asymptomatic at service 
entrance to a condition described as third degree pes planus 
during service, and he had a current diagnosis of pes planus.  
Id. at 406.  In the context of these findings, the claimant's 
testimony that he had had painful feet ever since service was 
felt to be evidence of a continuity of symptomatology 
sufficient to reopen his previously and finally denied claim 
for service connection for pes planus.  Id. at 403.  

Although "very significant pes planus" was noted on VA 
examination in May 1998, the veteran has provided no evidence 
whatsoever that his pes planus worsened during service.  
Indeed, the VA examiner found that the pes planus noted in 
May 1998 was the pes planus "noted on his entrance physical 
into the service.  At no time has his pes planus been treated 
or corrected."  This amounts to competent medical evidence 
against the claim that the pes planus underwent any 
pathological advancement in service.  In the absence of 
evidence showing pathological advancement of the preexisting 
disability, aggravation, as that term is defined in VA law, 
is not shown.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991); Verdon v. Brown, 8 Vet. App. 529, 536-37 (1996).  The 
veteran does not dispute that marked pes planus was noted on 
his entrance examinations.  In the absence of evidence 
showing an increase in disability during service, the 
evidence received since the November 1995 rating decision is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  
It follows that the veteran's application to reopen his claim 
for service connection for pes planus must be denied.  

B.  Service connection for osteoarthritis of the spine

Although service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
peacetime service, 38 U.S.C.A. § 1131, the initial question 
that must be answered with respect to this claim is whether 
the veteran has submitted evidence of a well-grounded claim.  
A well-grounded claim is a plausible claim, one that is 
meritorious on its own or capable of substantiation.  Murphy 
v Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than mere allegation; the claim must be accompanied by 
supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A well-grounded service connection claim 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an inservice injury 
or disease and a current disability.  Epps v. Gober, 126 F.3d 
at 1468; Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  If a claim 
is not well grounded, the appeal must fail with respect to 
it, and there is no duty to assist the claimant further in 
the development of facts pertinent to the claim.  Struck v. 
Brown, 9 Vet. App. 145, 156 (1996).  

The service medical records are completely negative for 
complaints or findings of osteoarthritis of the spine.  
However, when seen at a VA outpatient clinic in March 1994, 
the veteran gave a 20-year history of back spasms with 
associated bilateral "limp" legs.  This was of sudden onset 
and lasted a few minutes, but there were no mechanical falls.  
A neurologic examination was nonfocal, and there was no 
weakness of the extremities on strength testing.  He had no 
symptoms on the day of examination.  The veteran failed to 
report for a neurologic consultation scheduled for June 1994.  

Private X-rays of the lumbosacral spine in May 1997 showed 
osteophytes at L4-5; lower lumbar facet sclerosis; and facet 
and disc degeneration at L4-5 and L5-S1.  

A statement from James E. McSweeney, M.D., dated in October 
1997, contains diagnoses of lumbar spine strain/sprain and 
lumbar spine degenerative disc disease at L4-5 and L5-S1, but 
he does not attribute these disorders to service or to any 
incident of service origin.  

Magnetic resonance imaging (MRI) of lumbosacral spine by VA 
in March 1998 showed no evidence of spinal canal stenosis but 
visualized diffuse degenerative disc disease and disc 
osteophyte complexes at L4-5 and L5-S1.  VA X-rays of the 
lumbosacral spine later the same month visualized 
degenerative changes in the lumbar spine.  

An MRI performed by VA in February 1999 visualized diffuse 
annular bulging at the L4-5 level with mild ventral cord 
effacement but without significant canal stenosis; mild 
bilateral neural foraminal narrowing was seen at that level.  
Nearly complete loss of the disc space height was shown at 
the L5-S1 level, with severe left neural foraminal narrowing 
at that level but with only mild right neural foraminal 
narrowing.  A diffuse annular bulge at L3-4 with mild 
bilateral neural foraminal narrowing at that level was also 
visualized.  

The veterans seems to contend that his low back pathology 
represents a progression of the degenerative arthritis 
process first manifested in his knees.  However, he has 
presented no competent medical evidence to relate any current 
low back disability to service or to any incident of service 
origin.  Epps v. Gober, 126 F.3d at 1468.  Although Dr. Lee 
observed that osteoarthritis is a systemic process that 
occurs in multiple locations concomitantly, he noted that it 
was "difficult to assign a causal relationship between the 
degenerative arthritis of your knees and a similar condition 
that you may have of your back.  Osteoarthritis is a chronic 
degenerative process which may be aggravated by repeated 
trauma."  It is notable that neither Dr. Lee or Dr. 
Shoemaker expressed an opinion relating the veteran's current 
low back disability to service, but they were not reluctant 
to do so with respect to the bilateral knee disability.  In 
fact, the record is devoid of an etiologic opinion relating 
any current osteoarthritis of the spine to service or to any 
disease process originating in service.  The Board also 
observes that the veteran's theory of entitlement to service 
connection with respect to his bilateral knee disability was 
that the preexisting disability was aggravated by the rigors 
of duty as a deckhand.  This is the theory supported in 
particular by Dr. Shoemaker.  This suggests, however, a 
theory of traumatic etiology for the osteoarthritic process 
in the knees, not a theory of systemic etiology.  

Although the veteran, as a lay person, is competent under the 
law to describe symptoms he has seen or experienced, he is 
not competent to render a diagnosis, or to offer a medical 
opinion attributing a disability to service, as this requires 
medical expertise.  See Robinette v. Brown, 8 Vet. App. at 
74; Grottveit v. Brown, 5 Vet. App. at 93; Espiritu v. 
Derwinski, 2 Vet. App. at 494-95.  In the absence of 
competent evidence attributing the current low back pathology 
to service, the claim for service connection for 
osteoarthritis of the spine is not well grounded and must be 
denied.  See Edenfield v. Brown, 8 Vet. App. 384 (1995) (en 
banc).  


ORDER

New and material evidence having been received, the 
application to reopen a claim of entitlement to service 
connection for bilateral knee disability is granted.  

Service connection for bilateral knee disability is granted.  

New and material evidence not having been received, the 
application to reopen a claim of entitlement to service 
connection for pes planus is denied.  

Service connection for osteoarthritis of the spine is denied.  



		
	WILLIAM W. BERG
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 



